FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50049

              Plaintiff-Appellee,                D.C. No. 3:06-cr-01242-DMS

 v.                                              MEMORANDUM*

FRANK REYES,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Frank Reyes appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reyes contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court has

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court correctly concluded

that Reyes is ineligible for a sentence reduction because Amendment 782 did not

lower his applicable sentencing range. See 18 U.S.C. § 3582(c)(2); Leniear, 574
F.3d at 673-74. Because the district court lacked authority to reduce Reyes’s

sentence, it had no cause to consider the 18 U.S.C. § 3553(a) factors. See Dillon v.

United States, 560 U.S. 817, 826 (2010). Finally, Reyes is not entitled to an

evidentiary hearing regarding the drug quantities attributable to him because that

issue is not cognizable in a section 3582(c)(2) proceeding. See Dillon, 560 U.S. at

826 (section 3582(c)(2) does not authorize a “plenary resentencing proceeding”).

      AFFIRMED.




                                          2                                     16-50049